


Exhibit 10.1
        




FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT




This First Amendment (the “Amendment”) to that certain Employment Agreement made
and entered into effective as of August 11, 2014 by and between Sprint
Corporation, a Delaware corporation, on behalf of itself and any of its
subsidiaries, affiliates and related entities, and Raul Marcelo Claure (the
“Agreement”) is entered into and effective as of November 10, 2014. Certain
capitalized terms shall have the meaning ascribed to them in the Agreement.




WITNESSETH:


WHEREAS, the Executive and the Company desire to amend the Agreement as provided
herein; provided, however, that the amendment will be administered so as to not
result in any additional costs to the Company.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby agree Section 5(a) of the Agreement shall be amended as
provided below (double underline showing addition and strikethrough showing
deletion):


1.
Benefits.



(a)
… In addition, during the Employment Term the Executive shall be permitted, but
not required, to use Company aircraft for business or personal travel; provided,
however, that the Executive will pay the full incremental cost (but not the
fixed costs) associated with any personal use of Company aircraft (with such
cost for personal trips calculated in accordance with the provisions of §§
91.501(b)(6), 91.501(c)(1), and 91.501(d) of the Federal Aviation Regulations),
except with respect to up to six hours of flight time on one or more round-trip
domestic or international flights per month to Miami for the Executive and his
family and/or guests (which hours to the extent unused will be carried over to
the next month). …



In all other respects, the terms, conditions and provision of the Agreement
shall remain the same.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, as of the day and year first written above.
SPRINT CORPORATION




/s/ Sandra Price                
By: Sandra J. Price,
    Senior Vice President - Human Resources




EXECUTIVE


/s/ R. Marcelo Claure                
R. Marcelo Claure












